--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


RETIREMENT AGREEMENT
 
THIS RETIREMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of January 17, 2008 (the “Effective Date”), by and between Bristow Group Inc.
(the “Company”) and Michael R. Suldo (the “Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Executive and the Company are parties to that certain Employment
Agreement dated effective as of June 1, 2005, as amended (the “Prior
Agreement”);
 
WHEREAS, the Executive has expressed his desire to retire from employment with
the Company and its affiliates;
 
WHEREAS, the parties mutually desire to arrange for the Executive’s retirement
from employment with the Company and its affiliates at a future date under the
terms herein set forth;
 
WHEREAS, in consideration of the mutual promises contained herein, the Executive
voluntarily enters into this Agreement upon the terms and conditions herein set
forth; and
 
WHEREAS, in consideration of the mutual promises contained herein, the Executive
and the Company voluntarily and willingly desire to enter into this Agreement
upon the terms and conditions herein set forth.
 
NOW, THEREFORE, in consideration of the premises, the terms and provisions set
forth herein, the mutual benefits to be gained by the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1. Retirement Date and Interim Employment.
 
(a) Employment Period and Retirement Date.  From and after the Effective Date,
the Executive shall retain the position with the Company that the Executive held
immediately prior to the Effective Date until the earlier to occur of (a) the
Executive’s receipt of thirty (30) days prior written notice from the CEO of the
Company specifying the effective date of the Executive’s retirement or (b)
September 30, 2008 (whichever occurs first, the “Retirement Date”).  From the
Effective Date until the Retirement Date (the “Employment Period”), the
Executive shall continue to serve as a full-time employee of the Company subject
to the terms of this Agreement.
 
(b) Duties and Compensation During the Employment Period.  During the Employment
Period, the Executive shall continue the duties the Executive had, subject to
the direction of the CEO of the Company, and receive the same compensation and
benefits provided to the Executive, immediately prior to the Effective Date;
provided, however, that, except as provided in Section 2(b) hereof, after the
Effective Date the Executive shall not be eligible for any bonus or incentive
awards not earned prior to the Effective Date.
 
(c) Retirement from Employment and Officer Positions.  By executing this
Agreement, (i) the Executive hereby resigns any and all director or officer (or
equivalent) positions he holds with the Company and any of its affiliates
effective as of the Retirement Date, and (ii) the Executive hereby irrevocably
agrees to retire from employment with the Company and its affiliates effective
as of the Retirement Date.  The Executive agrees to take any and all further
actions deemed necessary or advisable by the Company to accomplish such
resignations and his retirement from employment as contemplated by this Section
1.
1

--------------------------------------------------------------------------------


 
2. Retirement Benefits.  In consideration for the Executive’s execution of and
compliance with this Agreement, and subject to the conditions set forth herein,
the Company shall provide the consideration set forth below in this Section 2.
 
(a) Retirement Payment.  The Company shall pay $930,000.00 to the Executive on
the date that is six (6) months after the Retirement Date.
 
(b) FYE 2008 Performance Bonus and Prorated Target Bonus for FYE 2009.  The
Company shall pay the Executive a performance bonus for FYE 2008 in an amount
determined in accordance with the Company’s policies and the plan criteria (the
“2008 Bonus”).  The Company shall pay the 2008 Bonus at such time as such
performance bonuses are paid to the Company’s other employees.  The Company also
shall pay the Executive a prorated performance bonus for FYE 2009 (the “Prorated
Bonus”).  The Prorated Bonus shall be an amount equal to $155,000.00 multiplied
by the number of days after March 31, 2008 on which the Retirement Date occurs
and divided by 365.  Such bonus shall be payable by the Company to the Executive
on the date that is six (6) months after the Retirement Date.
 
(c) COBRA Reimbursement.  Until the earlier to occur of (i) the expiration of
eighteen months after the Retirement Date, (ii) the date on which the Executive
attains the age of 65, (iii) the date the Executive first becomes eligible to
receive health benefits under another employer-provided plan after the
Retirement Date, or (iv) the death of the Executive, the Company shall, via
proper COBRA election by the Executive, continue medical and dental benefits to
the Executive (and, if applicable, to the spouse and dependents of the Executive
who received such benefits under the Executive’s coverage immediately prior to
the Retirement Date) at least equal to those that would have been provided to
the Executive (and to any such dependent) in accordance with the plans,
programs, practices and policies of the Company had the Executive remained
actively employed, provided that Executive makes all required COBRA payments to
the Company, and the Company shall immediately reimburse Executive for each such
COBRA payment.
 
(d) Stock Options and Restricted Stock.  As of the Retirement Date, any stock
options and restricted stock which are not vested shall immediately vest and
become unrestricted.  The stock options held by the Executive that were
exercisable on the Retirement Date may be exercised at any time until the
earlier of (i) the 90th day following the Retirement Date and (ii) the
expiration date of such stock options.
 
3. Other Benefits.  Subject to Section 1(b) hereof, the Executive’s benefits
under the Company’s benefit plans shall be determined and paid in accordance
with the terms of such plans.
2

--------------------------------------------------------------------------------


 
4. Conditions to Company Obligations.
 
(a) Waiver and Release.  The Executive shall have until twenty-one (21) calendar
days after the Retirement Date to consider whether to sign and return the Waiver
and Release attached hereto as Exhibit A to the Company by first class mail or
by hand delivery.  The Company’s obligations and the Executive’s rights under
Section 2 hereof are subject to the binding execution by the Executive and
delivery to the Company of the Waiver and Release (and expiration of the
seven-day revocation period without revocation of the Waiver and Release), which
must be executed and delivered to the Company during the period beginning on the
Retirement Date and ending on the date that is twenty-one (21) calendar days
after the Retirement Date.  Failure of the Executive to deliver the executed
Waiver and Release to the Company during such 21-day period, or revocation of
the Waiver and Release by the Executive during such 7-day revocation period,
shall relieve the Company of its obligations under Section 2 hereof.
 
(b) Termination Prior to Retirement Date.  If during the Employment Period the
Executive voluntarily terminates his employment with the Company or the Company
terminates the Executive for Cause (as defined in the Prior Agreement), (i) the
Executive shall not be eligible to receive any of the compensation or benefits
described in Section 2 hereof or under the Prior Agreement and (ii) the
Executive will be treated as having resigned or having been terminated for Cause
(as applicable) as of the effective date of such resignation or termination for
Cause for purposes of exercisability of outstanding option awards and vesting of
restricted stock.  If the Executive does not voluntarily terminate his
employment and the Company does not terminate the Executive for Cause during the
Employment Period (or if a final judgment is entered finding that Cause did not
exist for such termination by the Company), the Company will pay all benefits to
the Executive under Section 2 hereof.
 
5. Release of Claims by the Executive.
 
(a) Release.  In exchange for the consideration offered to the Executive under
this Agreement, which the Executive acknowledges provides consideration to which
the Executive would not otherwise have an undisputed right to receive, the
Executive, on his behalf and on behalf of his heirs, devisees, legatees,
executors, administrators, personal and legal representatives, assigns and
successors in interest, hereby IRREVOCABLY, UNCONDITIONALLY AND GENERALLY
RELEASES, ACQUITS, AND FOREVER DISCHARGES, to the fullest extent permitted by
law, the Company, its affiliates and each of the their directors, officers,
managers, employees, representatives, stockholders, predecessors, successors,
assigns, agents and attorneys (and the agents, directors, officers, managers,
employees, representatives and attorneys of the foregoing), and all persons
acting by, through, under or in concert with any of them (collectively, the
“Releasees” and each a “Releasee”), or any of them, from any and all charges,
complaints, claims, damages, actions, causes of action, suits, rights, demands,
grievances, costs, losses, debts, and expenses (including attorneys’ fees and
costs incurred), of any nature whatsoever, known or unknown, that the Executive
now has, owns, or holds, or claims to have, own, or hold, or which the Executive
at any time heretofore had, owned, or held, or claimed to have, own, or hold
from the beginning of time to the date that the Executive signs this Agreement,
including, but not limited to, those claims arising out of or relating to (i)
any agreement, commitment, contract, mortgage, deed of trust, bond, indenture,
lease, license, note, franchise, certificate, option, warrant, right or other
instrument, document, obligation or arrangement, whether written or oral, or any
other relationship, involving the Executive and/or any Releasee, including,
without limitation, the superseded Prior Agreement, (ii) breach of any express
or implied contract, breach of implied covenant of good faith and fair dealing,
misrepresentation, interference with contractual or business relations, personal
injury, slander, libel, assault, battery, negligence, negligent or intentional
infliction of emotional distress or mental suffering, false imprisonment,
wrongful termination, wrongful demotion, wrongful failure to promote, wrongful
deprivation of a career opportunity, discrimination (including disparate
treatment and disparate impact), hostile work environment, sexual harassment,
retaliation, any request to submit to a drug or polygraph test, and/or
whistleblowing, whether said claim(s) are brought pursuant to laws of the United
States or any other jurisdiction applicable to the Executive’s actions on behalf
of the Company or any of its subsidiaries or affiliates, and (iii) any other
matter (subject to Section 5(b) hereof).
 
3

--------------------------------------------------------------------------------


(b) Claims Not Released.  Notwithstanding anything in this Agreement to the
contrary, it is the express intention of the Executive and the Company that this
Agreement shall not act as a release or waiver of (i) any rights of defense or
indemnification which would be otherwise afforded to the Executive under the
Certificate of Incorporation, Bylaws or similar governing documents of the
Company or its affiliates, (ii) any rights of defense or indemnification which
would be otherwise afforded to the Executive under any director or officer
liability or other insurance policy maintained by the Company or its
subsidiaries, (iii) any rights of the Executive to benefits accrued under any
Company benefit plan, (iv) any rights under this Agreement, and (v) such rights
or claims as may arise after the date of this Agreement.
 
6. Restrictive Covenants.  The Executive recognizes and agrees that all of the
businesses in which the Company is engaged are highly competitive and that the
Company’s trade secrets and other confidential information, along with personal
contacts, are of critical importance in securing and maintaining business
prospects, in retaining the accounts and goodwill of present customers and
protecting the business of the Company.
 
(a) Non-Disparagement.  The Executive agrees to refrain from any criticisms or
disparaging comments about the Company or any of its affiliates (including any
current or former officer, director or employee of the Company) and the
Executive agrees not to take any action, or assist any person in taking any
other action, that is adverse to the interests of the Company or any affiliate
or inconsistent with fostering the goodwill of the Company and its affiliates;
provided, however, that the foregoing shall not apply to or restrict in any way
the communication of information by the Executive to any state or federal law
enforcement agency so long as the Executive provides prior notice to the Company
thereof, and the Executive will not be in breach of the covenant contained above
solely by reason of testimony which is compelled by process of law.
 
(b) Confidentiality.  The Executive acknowledges that his employment with the
Company has provided him with specialized knowledge which, if used in
competition with the Company, or divulged to others, could cause serious harm to
the Company.  Accordingly, the Executive will not at any time directly or
indirectly, divulge, disclose, use or communicate to any person, firm or
corporation in any manner whatsoever any information concerning any matter
specifically affecting or relating to the Company or the business of the
Company.  While engaged as an employee of the Company, the Executive may only
use information concerning any matters affecting or relating to the Company or
the business of the Company for a purpose which is necessary to the carrying out
of the Executive’s duties as an employee of the Company, and the Executive may
not make any use of any information of the Company after he is no longer an
employee of the Company.  The Executive agrees to the foregoing without regard
to whether all of the foregoing matters will be deemed confidential, material or
important, it being stipulated by the parties that all information, whether
written or otherwise, regarding the Company’s business, including, but not
limited to, information regarding customers, customer lists, costs, prices,
earnings, products, services, formulae, compositions, machines, equipment,
apparatus, systems, manufacturing procedures, operations, potential
acquisitions, new location plans, prospective and executed contracts and other
business plans and arrangements, and sources of supply, is prima facie presumed
to be important, material and confidential information of the Company for the
purposes of this Agreement, except to the extent that such information may be
otherwise lawfully and readily available to the general public.  Notwithstanding
the foregoing, however, the confidentiality provisions hereof shall not apply to
or restrict in any way the communication of information by the Executive to any
state or federal law enforcement agency so long as the Executive provides prior
notice to the Company thereof, and the Executive will not be in breach of the
covenant contained above solely by reason of testimony which is compelled by
process of law.  The Executive agrees that as of the Retirement Date he will
return any Company-provided blackberry, laptop computer, keys, and all books,
records, lists and other written, electronic, typed or printed materials,
whether furnished by the Company or prepared by the Executive, which contain any
information relating to the Company’s business, and the Executive agrees that he
will neither make nor retain any copies of such materials after the Retirement
Date, except to the extent approved in writing by the CEO of the Company.
 
4

--------------------------------------------------------------------------------


(c) Non-Competition and Non-Solicitation.  The Executive acknowledges that his
employment with the Company has in the past and will, of necessity, provide him
with specialized knowledge which, if used in competition with the Company could
cause serious harm to the Company.  Accordingly, the non-competition,
non-solicitation and other provisions and covenants contained in Section 5 of
the Prior Agreement (the “Non-Compete Provisions”) shall remain in full force
and effect and are incorporated in this Section by reference.  The Executive
agrees that, notwithstanding the termination of the Prior Agreement pursuant to
this Agreement, the Executive will remain bound by and will comply in full with
the Non-Compete Provisions.
 
(d) Remedies for Violation.  If the Executive violates any provision of this
Section 6, the Executive agrees there shall be no obligation on the part of the
Company to provide any payments or benefits described in this
Agreement.  Without limiting the right of the Company to pursue all other legal
and equitable rights available to them for violation of any of the obligations
and covenants made by the Executive herein, it is expressly agreed that:
 
(i) the terms and provisions of this Agreement are reasonable and constitute an
otherwise enforceable agreement to which the provisions of this Section 6 are
ancillary or a part of as contemplated by TEX. BUS. & COM. CODE ANN. Sections
15.50-15.52;
 
(ii) the consideration provided by the Company under this Agreement is not
illusory;
 
(iii) the consideration given by the Company under the terms of the Prior
Agreement, the receipt of which the Executive hereby acknowledges, gives rise to
the Company’s interest in restraining and prohibiting the Executive from
engaging in the unfair competition prohibited by this Section 6, and the
Executive’s promise not to engage in the unfair competition prohibited by this
Section 6 is designed to enforce the Executive’s consideration (or return
promises), including, without limitation, the Executive’s promise to not use or
disclose confidential information or trade secrets; and
 
(iv) the injury suffered by the Company by a violation of any obligation or
covenant in this Section 6 will be difficult to calculate in damages in an
action at law and cannot fully compensate the Company for any violation of any
obligation or covenant in this Section 6, accordingly (A) the Company shall be
entitled to injunctive relief to prevent violations thereof and to prevent the
Executive from rendering any services to any person, firm or entity in breach of
such obligation or covenant and to prevent the Executive from divulging any
confidential information and (B) compliance with the Agreement is a condition
precedent to the Company’s obligation to make payments of any nature to the
Executive.
 
(e) Return of Consideration.  The Executive specifically recognizes and affirms
that the non-competition obligations set out in this Section 6 are material and
important terms of this Agreement, and the Executive further agrees that should
any material part of the non-competition obligations described in this Section 6
be held or found invalid or unenforceable for any reason whatsoever by a court
of competent jurisdiction in a legal proceeding between the Executive and the
Company and not reformed pursuant to Section 6(f), the Company shall be entitled
to the immediate return and receipt from the Executive of all consideration
described in Section 2 hereof, including interest on all such amounts paid to
the Executive at the maximum lawful rate.
 
(f) Reformation of Scope.  If the provisions of this Section 6 should ever be
deemed to exceed the time, geographic or occupational limitations permitted by
the applicable law, the Executive and the Company agree that such provisions
shall be and are hereby reformed to the maximum time, geographic or occupational
limitations permitted by applicable law, and the determination of whether the
Executive violated such obligation and covenant will be based solely on the
limitation as reformed.
 
(g) Company and Affiliates.  As used in this Section 6, the term “Company”
includes the Company and any affiliate of the Company.  As used in this
Agreement, “affiliate” shall mean any entity controlled by, controlling or under
common control with the Company.
 
5

--------------------------------------------------------------------------------


7. Assistance with Legal Proceedings.  The Executive agrees that during the
Employment Period and for a period of five (5) years after the Retirement Date,
the Executive will furnish such information and proper assistance as may be
reasonably necessary in connection with any litigation or other legal
proceedings in which the Company is then or may become involved, and shall
cooperate in a timely manner with the Company, including but not limited to
cooperation with its Board of Directors, officers, counsel, regulators and
auditors, with respect to all internal investigations with respect to which the
Executive may have relevant information; provided, however, that the parties
agree to negotiate a reasonable rate of compensation for any such services that
exceed eight hours per month, and the Company shall reimburse the Executive for
all reasonable and necessary expenses he incurs in fulfilling his obligations
under this Section 7.
 
8. Amendment of Agreement.  This Agreement may not be modified or amended except
by an instrument in writing signed by the parties hereto.
 
9. Waiver.  No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel.
 
10. Notices.  All notices or communications hereunder shall be in writing,
addressed as follows:
 
To the Company:


Bristow Group Inc.
2000 W. Sam Houston Pkwy, Ste. 1700
Houston, Texas  77042
Attention:  General Counsel


To the Executive:


At the address most recently on file for the Executive at the Company at the
time of such notice.
 
The Company and the Executive each agree to timely notify the other party of any
changes to their respective addresses.  All such notices shall be conclusively
deemed to be received and shall be effective; (i) if sent by hand delivery, upon
receipt, (ii) if sent by telecopy or facsimile transmission, upon confirmation
of receipt by the sender of such transmission or (iii) if sent by registered or
certified mail, upon acknowledgement or refusal of receipt by the Executive.
 
6

--------------------------------------------------------------------------------


11. Source of Payments:  All cash payments provided in this Agreement will be
paid from the general funds of the Company.  The Executive’s status with respect
to amounts owed under this Agreement will be that of a general unsecured
creditor of the Company, and the Executive will have no right, title or interest
whatsoever in or to any investments which the Company may make to aid the
Company in meeting its obligations hereunder.  Nothing contained in this
Agreement, and no action taken pursuant to this provision, will create or be
construed to create a trust of any kind between the Company and the Executive or
any other person.
 
12. Tax Withholding.  The Company may withhold from any benefits payable under
this Agreement all federal, state, city or other taxes that will be required
pursuant to any law or governmental regulation or ruling.
 
13. Section 409A Compliance.  If any compensation or benefits provided by this
Agreement may result in the application of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), the Company shall, in consultation with
the Executive, modify the Agreement in the least restrictive manner necessary in
an effort to exclude such compensation from the definition of “deferred
compensation” within the meaning of such Section 409A or in an effort to comply
with the provisions of Section 409A, other applicable provision(s) of the Code
and/or any rules, regulations or other regulatory guidance issued under such
statutory provisions, without any diminution in the value of the payments or
benefits to the Executive and, in the case of health and medical benefits,
without any lapse in coverage.  Notwithstanding the foregoing, the Company shall
not be required to assume any increased economic burden.
 
14. Severability.  If any provision of this Agreement is held to be invalid,
illegal or unenforceable, in whole or part, such invalidity will not affect any
otherwise valid provision, and all other valid provisions will remain in full
force and effect.
 
15. Assignment.  The Executive shall not have any right to assign this Agreement
or any of his rights hereunder, or to pledge, hypothecate, anticipate, or in any
way create a lien upon any amounts payable under this Agreement, and no payments
or benefits due hereunder shall be assignable in anticipation of payment either
by voluntary or involuntary acts or by operation of law.  So long as the
Executive lives, no person, other than the parties hereto, shall have any rights
under or interest in this Agreement or the subject matter hereof.  Subject to
the foregoing, this Agreement shall be binding upon and inure to the benefit of
the Company and its successors and assigns, by operation of law or otherwise.
 
16. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.
 
17. Titles.  The titles and headings preceding the text of the paragraphs and
subparagraphs of this Agreement have been inserted solely for convenience of
reference and do not constitute a part of this Agreement or affect its meaning,
interpretation or effect.
 
7

--------------------------------------------------------------------------------


18. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without reference to principles
of conflict of laws.  The parties hereto irrevocably agree to submit to the
exclusive jurisdiction and venue of the Federal and state courts located in
Harris County, Texas in any dispute or proceeding concerning this Agreement or
the rights and obligations of the parties hereunder.  Notwithstanding the
foregoing, the Company may seek enforcement of its rights under Section 6 hereof
in any court with jurisdiction.
 
19. Entire Agreement.  This Agreement (i) constitutes the entire agreement of
the parties with respect to the subject matter hereof, and (ii) expressly
supersedes and terminates the Prior Agreement except for the Non-Compete
Provisions thereof, which shall remain in full force and effect.  The Executive
acknowledges that, upon execution and delivery of this Agreement by the Company
and the Executive, the Prior Agreement will be terminated and, except for the
Non-Compete Provisions, the Executive shall have no further rights under the
Prior Agreement.
 
20. No Admission.  This Agreement is not to be taken or understood as an
admission of liability or of any wrong doing by any persons or entities.
 
IN WITNESS WHEREOF, the parties have executed this Agreement in multiple
counterparts, all of which shall constitute one agreement, effective as of May
31, 2006.
 
BRISTOW GROUP INC.




By:                                                                           
Name:                                                                           
Title:                                                                           
 

 



       MICHAEL R. SULDO


 
 










 

 
 

8

--------------------------------------------------------------------------------



EXHIBIT A
 
WAIVER AND RELEASE
 
In exchange for the consideration offered under the Retirement Agreement between
me and Bristow Group Inc. (the “Company”), effective January 17, 2008 (the
“Retirement Agreement”), I hereby waive all of my claims and release the
Company, its affiliates and its subsidiaries and each of their respective
directors, officers, managers, employees, agents, attorneys, and benefit plans
and the fiduciaries and agents of said plans (collectively referred to as the
“Corporate Group”) from any and all claims, demands, actions, liabilities and
damages, except as specifically reserved or excepted from this Waiver and
Release.
 
I understand that signing this Waiver and Release is an important legal act.  I
acknowledge that the Company has advised me in writing to consult an attorney
before signing this Waiver and Release.  I further acknowledge that I was given
21 calendar days after the Retirement Date and after this Waiver and Release was
furnished to me to consider whether to sign and return this Waiver and Release
to the Company.
 
In exchange for the consideration offered to me by the Retirement Agreement,
which I acknowledge provides consideration to which I would not otherwise have
an undisputed right to receive, I agree not to sue or file any action or
proceeding with any local, state and/or federal agency or court regarding or
relating in any way to the Company, and I knowingly and voluntarily waive all
claims and release the Corporate Group from any and all claims, demands,
actions, liabilities, and damages, whether known or unknown, arising out of or
relating in any way to the Corporate Group, except with respect to (1) any
rights of defense or indemnification which would be otherwise afforded to me
under the Certificate of Incorporation, Bylaws or similar governing documents of
the Company or its subsidiaries, (2) any rights of defense or indemnification
which would be otherwise afforded to me under any director or officer liability
or other insurance policy maintained by the Company or its subsidiaries, (3) any
of my rights to accrued benefits under any Company benefit plan, (4) any rights
under the Retirement Agreement, and (5) such rights or claims as may arise after
the date this Waiver and Release is executed.  This Waiver and Release includes,
but is not limited to, claims and causes of action under: Title VII of the Civil
Rights Act of 1964, as amended; the Age Discrimination in Employment Act of
1967, as amended; the Civil Rights Act of 1866, as amended; the Civil Rights Act
of 1991; the Americans with Disabilities Act of 1990; the Older Workers Benefit
Protection Act of 1990; the Employee Retirement Income Security Act of 1974, as
amended; the Family and Medical Leave Act of 1993; and/or contract, tort,
defamation, slander, wrongful termination or other claims or any other state or
federal statutory or common law.
 
Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, I
agree that such determination shall not affect the enforceability of other
provisions of this Waiver and Release.
 
I acknowledge that this Waiver and Release and the Retirement Agreement set
forth the entire understanding and agreement between me and the Company or any
other member of the Corporate Group concerning the subject matter of this Waiver
and Release and supersede the Prior Agreement (as defined in the Retirement
Agreement) and any other prior or contemporaneous oral and/or written agreements
or representations, if any, between me and the Company or any other member of
the Corporate Group.
 
9

--------------------------------------------------------------------------------


I understand that for a period of seven (7) calendar days following my signing
this Waiver and Release (the “Waiver Revocation Period”), I may revoke my
acceptance of the offer by delivering a written statement to the Company by hand
or by registered mail, addressed to the address for the Company specified in the
Retirement Agreement, in which case the Waiver and Release will not become
effective.  In the event I revoke my acceptance of this offer, the Company shall
have no obligation to provide me the consideration offered under the Retirement
Agreement.  I understand that failure to revoke my acceptance of the offer
within the Waiver Revocation Period will result in this Waiver and Release being
permanent and irrevocable.
 
I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin or
disability and any other claims arising prior to the date of this Waiver and
Release.
 
By execution of this document, I do not waive or release or otherwise relinquish
any legal rights I may have which are attributable to or arise out of acts,
omissions or events of the Company or any other member of the Corporate Group
which occur after the date of execution of this Waiver and Release.
 
AGREED TO AND ACCEPTED this 17th day of January, 2008.
 





       MICHAEL R. SULDO



 



 
 

10

--------------------------------------------------------------------------------


